DETAILED ACTION
The action is responsive to the following communications: the Application filed August 31, 2020 and the information disclosure statement (IDS) filed August 31, 2020. This application is a CIP of 16/393,377 filed 04/24/2019.
Claims 1-20 are pending. Claims 1 and 17 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. Korea, Republic of 10-2018-0135905, filed on 11/07/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 31, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent No. 10,847,228. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Instant Application
US Patent 10,847,228
Comment
Claim 1. A method of programming in a nonvolatile memory device, the nonvolatile memory device comprising a memory cell region including a first metal pad and a peripheral circuit region including a second metal pad, wherein the peripheral circuit region is vertically connected to the memory cell region by the first metal pad and the second metal pad, the method comprising: 
providing a memory block in the memory cell region comprising a plurality of stacks disposed in a vertical direction, each memory block comprising a plurality of cell strings, and each cell string comprising a plurality of memory cells connected in series in the vertical direction between a source line and each of a plurality of bitlines; 




performing a boosting operation to boost voltages of channels of the stacks while controlling the switching operation of the intermediate switching transistors during a program operation with respect to the memory block, 
wherein the boosting operation is performed based on the program operation being performed with respect to a second stack, and the boosting operation is omitted based on the program operation being performed with respect to a first stack.









providing a memory block comprising a plurality of stacks disposed in a vertical direction, each memory block comprising a plurality of cell strings, and each
cell string comprising a plurality of memory cells connected in series in the vertical direction between a
source line and each of a plurality of bitlines;

transistors performing a switching operation to control electrical connection of the cell strings, respectively;
applying a precharge voltage to channels of the stacks through the source line or the bitlines; and 
performing a boosting operation to boost voltages of the channels of the stacks from the precharge voltage while controlling the switching operation of the intermediate switching transistors during a program operation with respect to the memory block,
wherein the boosting operation is performed in response to determining that the program operation is performed with respect to a second stack, and the boosting operation is omitted in response to determining that the program operation is performed with respect to a first stack.
1


Allowable Subject Matter

Claims 1-20 are rejected but would be allowable if overcoming nonstatutory double patenting as indicated above rejection.
The following is an examiner’s statement of reasons for allowance:
The Applicants claim non-volatile memory device (e.g., flash memory) and method of programming operation.
Regarding independent claims 1 and 17, the prior art of record, Lue et al. (US 2016/0049201) teach an apparatus and a method of programming in a nonvolatile a nonvolatile memory device comprising a memory cell region including a first metal pad and a peripheral circuit region including a second metal pad, wherein the peripheral circuit region is vertically connected to the memory cell region by the first metal pad and the second metal pad, the memory device comprising a plurality of stacks and providing a plurality of intermediate switching transistor and performing a boosting operation to boost voltages of channels of the stacks while controlling the switching operation of the intermediate switching transistors during a program operation with respect to the memory block, wherein the boosting operation is performed in response to determining that the program operation is performed with respect to a second stack, and the boosting operation is omitted in response to determining that the program operation is performed with respect to a first stack over the prior art. 
Claims 2-16 and 18-20 are allowed due to claim dependency

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Re independent claims 1 and 17, independent claims 1 and 15 of US Patent recites all the claimed limitations. The various dependent claims are anticipated by/obvious in view of the conflicting patent.
        Further, metal pad of memory cell region and peripheral circuit region is a well-known technology for a type of interface circuit of semiconductor memory device for its purpose.